IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NICOLE ZENTNER AND ANDREW                  : No. 106 MAL 2022
KIVETT,                                    :
                                           :
                   Respondents             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
BRENNER CAR CREDIT, LLC AND                :
PAXTON SECURITIES CO.,                     :
                                           :
                   Petitioners


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.